DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 10/11/2019 and 01/14/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

	Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art of record Fong teaches generating test cases based on received natural language strings. The system includes a natural language classifier that has the ability to parse natural language (to extract word vectors representing extracted features of the natural language strings and provide the word vectors into a neural network [0015]) and classify that language to a high level topic. The system receiving as inputs various natural language string and providing as outputs mapped test action by the neural network.  The neural network is maintained over a period of time in the data storage, and weights of the interconnections are updated as data is received (Abstract, [0071] and [0083]).



Prior art of record fails to teach a combination of elements including cluster the first search token with a first quantification metric, whereby the first quantification metric is retrieved from a master database based upon a correlation between the first search token and a first persistent term associated with the first quantification metric; cluster the first search token with a first test case, whereby the first test case is retrieved from the test case repository based upon a correlation between the first search token and a tokenized description associated with the first test case; score the first search token based upon the first quantification metric; score the first test case based upon the score of the first search token; and a reporting module stored in the memory of the computer and, when executed by the processor configured to generate a report comprising the score of first test case as recited in independent claim 1.

Prior art of record also fails to teach a combination of elements including clustering the first search token with a first quantification metric, whereby the first quantification metric is retrieved from a master database based upon a correlation between the first search token and a first persistent term associated with the first quantification metric; clustering the first search token with a first test case, whereby the first test case is retrieved from the test case repository based upon a correlation between the first search token and a tokenized description associated with the first test case; scoring the first search token based upon the first quantification metric; scoring the first test case based upon the score the first search token; and generating a report comprising the score of first test case as recited in independent claim 12.

	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LESLIE WONG/Primary Examiner, Art Unit 2164